Per Curiam.

This is not the highest and best evidence the nature of the case admits. The commissioners of insolvency are obliged to report to the *104Judge of Probate, on oath, as well a list of all the claims by them allowed, as a list of such as have been presented and disallowed. Here is written evidence of a high nature, as it becomes part of the record in the registry of probate. If parol testimony could be admitted, the oath of one or more of the commissioners would be more conclusive than the confession of the administrator.
C. Langdon and S. Camp, for plaintiffs.
D. Fay and L. Hall, for defendant.
The evidence cannot be admitted.
Verdict for defendant.
Note. The plaintiffs at this term moved a rule upon the defendant, to show cause why the verdict should not be set aside, and a repleader awarded. Rule granted, and argued and decided, Bennington County, Manchester July adjourned term, A. D. 1803. Vide post.